

116 HR 6925 IH: Medical Innovation Acceleration Act of 2020
U.S. House of Representatives
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6925IN THE HOUSE OF REPRESENTATIVESMay 19, 2020Mr. Biggs introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Federal Food, Drug, and Cosmetic Act to exempt from regulation as devices non-invasive diagnostic devices, and for other purposes.1.Short titleThis Act may be cited as the Medical Innovation Acceleration Act of 2020. 2.Exempting non-invasive diagnostic devices from regulation as devicesSection 201(h) of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 321(h)) is amended—(1)in the second sentence by inserting before the period at the end the following: or any non-invasive diagnostic device; and(2)by adding at the end the following: For purposes of the preceding sentence, the term non-invasive means, with respect to a diagnostic device, that the device does not penetrate the skin or any other membrane of the body, is not inserted or implanted into the body, causes no more than ephemeral compression or temperature changes to in situ bodily tissues, and does not subject bodily tissues to ionizing radiation.. 